   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 1 of 33 PageID #: 1




AES: NR/HM
F.#2020R00338

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------X

 UNITED STATES OF AMERICA                                 To Be Filed Under Seal

        - against -                                       COMPLAINT AND AFFIDAVIT IN
                                                          SUPPORT OF APPLICATION FOR
 KENT BULLOCH and                                         ARREST WARRANTS            .
 WILLIAM YOUNG, SR.,
    also known as “Bill,”                                 (T. 18 U.S.C. § 371)

                            Defendants.                       No. 20-MJ-327

 --------------------------------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

                 WILLIAM BOLINDER, being duly sworn, deposes and says that he is a

Special Agent with the Federal Bureau of Investigation (“FBI”), duly appointed according to

law and acting as such.

                 1.      In or about and between March 2020 and April 2020, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendants KENT BULLOCH and WILLIAM YOUNG, SR., also known as “Bill,” together

with others, did knowingly and intentionally conspire to accumulate, for the purpose of resale

at prices in excess of prevailing market prices, materials which have been designated by the

President as scarce materials or materials the supply of which would be threatened by such

accumulation, to wit: certain personal protective equipment (“PPE”), including KN95

Filtering Facepiece Respirators (the “KN95 Masks”) and 3-Ply surgical masks (the “3-Ply

Masks”), contrary to Title 50, United States Code, Section 4512.




                                                        -1-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 2 of 33 PageID #: 2




              2.      In furtherance of the conspiracy and to effect its objects, within the

Eastern District of New York and elsewhere, the defendants KENT BULLOCH and

WILLIAM YOUNG, SR., together with others, did commit and cause to be committed,

among others, the following:

                                         OVERT ACTS

                      (a)      On April 21, 2020, YOUNG communicated via text message to a

potential investor located in the Eastern District of New York about an opportunity to make

money involving the sale of PPE.

                      (b)      On or about April 22, 2020, BULLOCH transmitted an email to

an individual located in the Eastern District of New York attaching an “escrow agreement”

that was designed to conceal the price gouging conspiracy from purchasers of PPE.

                      (c)      On or about April 22, 2020, YOUNG transmitted an email to an

individual located in the Eastern District of New York providing bank account information

and wiring instructions to facilitate payments for the sale of PPE.

                      (d)      On or about April 23, 2020, BULLOCH transmitted an email to

an individual located in the Eastern District of New York attaching an executed copy of an

“escrow agreement” that was designed to conceal the price gouging conspiracy from

purchasers of PPE.

                            (Title 18, United States Code, Section 371)

              The source of your deponent’s information and the grounds for his belief are as

follows:

              3.      I am a Special Agent with the FBI, and have been in that position for

more than one year. I am currently assigned to a squad involved in investigating violations of
                                                -2-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 3 of 33 PageID #: 3




securities laws as well as mail and wire fraud statutes, among other crimes. In the course of

my work for the FBI, I have received training regarding the securities industry and financial

fraud, as well as training regarding the means by which proceeds of such fraud may be

laundered to conceal its origins and to recycle those proceeds in such a way as to continue the

fraudulent activities that generated them.

               4.      I have personally participated in the investigation of willfully hoarding

designated scarce materials by the defendants KENT BULLOCH and WILLIAM YOUNG,

SR., as discussed below. I am familiar with the facts and circumstances of this investigation

from, among other things: (a) my personal participation in this investigation, (b) discussions

with other law enforcement agents involved in this investigation and (c) my review of

evidence including consensual recordings, emails and bank records as discussed below.

               5.      Except as explicitly set forth below, I have not distinguished in this

affidavit between facts of which I have personal knowledge and facts of which I learned from

other law enforcement agents. Because this affidavit is being submitted for the limited

purpose of establishing probable cause to arrest the defendants KENT BULLOCH and

WILLIAM YOUNG, SR., I have not set forth each and every fact learned during the course of

this investigation. Instead, I have set forth only those facts that I believe are necessary to

establish probable cause for the arrest warrants sought herein. In addition, where the contents

of documents, or the actions, statements and conversations of others are reported herein, they

are reported in sum and substance and in part, except where otherwise indicated. Summaries

of recorded conversations are based upon draft transcripts of the conversations, which are

subject to revision.



                                                -3-
    Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 4 of 33 PageID #: 4




                     The COVID-19 Outbreak and the Defense Production Act

              6.        In December 2019, a novel coronavirus, SARS-CoV-2 (the

“coronavirus”), was first detected in Wuhan, Hubei Province of the People’s Republic of

China (“PRC”), causing outbreaks of the coronavirus disease COVID-19 that have since

spread globally. On January 31, 2020, the Secretary of Health and Human Services (“HHS”)

declared a national public health emergency under 42 U.S.C. § 247d as a result of the spread

of COVID-19 to and within the United States. On March 11, 2020, the Director-General of

the World Health Organization (“WHO”) characterized COVID-19 as a pandemic. On March

13, 2020, the President of the United States issued Proclamation 9994 declaring a national

emergency beginning on March 1, 2020, as a result of the rapid spread of COVID-19 within

the United States.

              7.        According to the Centers for Disease Control and Prevention (“CDC”):

              Early reports suggest person-to-person transmission most
              commonly happens during close exposure to a person infected
              with COVID-19, primarily via respiratory droplets produced
              when the infected person coughs or sneezes. Droplets can land
              in the mouths, noses, or eyes of people who are nearby or
              possibly be inhaled into the lungs of those within close
              proximity.1

              8.        Accordingly, CDC has issued guidance to health care providers

recommending that they wear personal protective equipment (“PPE”) to prevent the

coronavirus from being transmitted by infected patients to healthcare providers.




1
       See CDC, “Interim Infection Prevention and Control Recommendations for Patients
with Suspected or Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare
Settings,” https://www.cdc.gov/coronavirus/2019-ncov/infection-control/control-
recommendations.html
                                               -4-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 5 of 33 PageID #: 5




               9.     As COVID-19 spreads across the United States, it threatens to

overwhelm hospitals and healthcare providers who are required to care for rapidly increasing

numbers of seriously ill patients with a rapidly dwindling stock of PPE and other necessary

health and medical resources. Accordingly, on March 18, 2020, the President of the United

States issued Executive Order 13909, see 85 Fed. Reg. 16,227, invoking the powers vested in

the President by the Defense Production Act of 1950, 50 U.S.C. §§ 4501 et seq. (the “Act”).

               10.    The Act authorizes the President to, among other things, “allocate

materials, services, and facilities in such manner, upon such conditions, and to such extent as

he shall deem necessary or appropriate to promote the national defense.” 50 U.S.C. §

4511(a)(2). The President may exercise this authority “to control the general distribution of

any material in the civilian market” only if the President finds “(1) that such material is a

scarce and critical material essential to the national defense, and (2) that the requirements of

the national defense for such material cannot otherwise be met without creating a significant

dislocation of the normal distribution of such material in the civilian market to such a degree

as to create appreciable hardship.” 50 U.S.C. § 4511(b).

               11.    “In order to prevent hoarding,” the Act further provides that “no person

shall accumulate (1) in excess of the reasonable demands of business, personal, or home

consumption, or (2) for the purpose of resale at prices in excess of prevailing market prices,

materials which have been designated by the President as scarce materials or materials the

supply of which would be threatened by such accumulation.” 50 U.S.C. § 4512. The Act

requires the President to publish in the Federal Register “every designation of materials the

accumulation of which is unlawful and any withdrawal of such designation,” and authorizes

the President to “prescribe such conditions with respect to the accumulation of materials in
                                                -5-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 6 of 33 PageID #: 6




excess of the reasonable demands of business, personal, or home consumption as he deems

necessary to carry out the objectives of this chapter.” Id.

              12.     In Executive Order 13909, the President found “that health and medical

resources needed to respond to the spread of COVID-19, including personal protective

equipment and ventilators, meet the criteria specified in section 101(b) of the Act (50 U.S.C.

4511(b)).” The President further delegated authority to the Secretary of HHS to “identify

additional specific health and medical resources that meet the criteria of section 101(b).”

              13.     On March 23, 2020, the President issued Executive Order 13910, see 85

Fed. Reg. 17,001, declaring that:

              To ensure that our Nation’s healthcare systems are able to surge
              capacity and capability to respond to the spread of COVID-19, it
              is the policy of the United States that health and medical
              resources needed to respond to the spread of COVID-19, such as
              personal protective equipment and sanitizing and disinfecting
              products, are not hoarded.

              14.     Accordingly, the President delegated to the Secretary of HHS the

President’s authority under 50 U.S.C. § 4512 “to prevent hoarding of health and medical

resources necessary to respond to the spread of COVID-19 within the United States,” and “to

implement any restrictions on hoarding.”

              15.     On March 25, 2020, the Secretary of HHS exercised the authority

delegated to the Secretary of HHS by the President to prevent the hoarding of health and

medical resources necessary to respond to the spread of COVID-19 within the United States.

The Secretary of HHS published a notice, see 85 Fed. Reg. 17592, designating the following

health and medical resources under the Act as scarce materials or materials the supply of

which would be threatened by accumulation in excess of reasonable demands of business,

                                               -6-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 7 of 33 PageID #: 7




personal, or home consumption, or for the purpose of resale at prices in excess of prevailing

market prices:

           a. N-95 Filtering Facepiece Respirators
           b. Other Filtering Facepiece Respirators (e.g., those designated as N99, N100,
              R95, R99, R100, or P95, P99, P100)
           c. Elastomeric, air-purifying respirators and appropriate particulate
              filters/cartridges
           d. Powered Air Purifying Respirator (PAPR)
           e. Portable Ventilators
           f. Chloroquine phosphate or hydroxychloroquine HCl
           g. Sterilization services for certain medical devices and certain sterilizers
           h. Disinfecting devices and other sanitizing and disinfecting products suitable for
              use in a clinical setting
           i. Medical gowns or apparel, e.g., surgical gowns or isolation gowns
           j. Personal protective equipment (PPE) coveralls, e.g., Tyvek Suits
           k. PPE face masks
           l. PPE surgical masks
           m. PPE face shields
           n. PPE gloves or surgical gloves
           o. Ventilators, anesthesia gas machines modified for use as ventilators, and
              positive pressure breathing devices modified for use as ventilators, ventilator
              tubing connectors, and ventilator accessories.

                 16.   Despite these efforts, the news media has regularly reported on the

widespread shortages of PPE and other healthcare and medical supplies needed to respond to

the spread of COVID-19. In addition, the news media has reported that the serious shortage

of N95 Masks prompting brokers to approach hospitals, medical supply companies and

healthcare providers claiming to be able to obtain supplies of N95 Masks at prices as high as

between $4.00 and $9.00 per mask, far in excess of the $0.75-to-$1.00-per-mask price that

prevailed in the market before COVID-19 began to spread widely in the United States.

                 17.   During the course of this investigation, the undersigned has spoken with

a representative of 3M. 3M is an international corporation that, according to its website, is

now manufacturing nearly 100 million N95 Masks per month worldwide and has done so

                                               -7-
   Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 8 of 33 PageID #: 8




without increasing its prices. The 3M Representative stated that prior to COVID-19

pandemic, 3M did not import or sell any KN95 Masks in the United States because the KN95

Masks had not been approved by the appropriate regulatory agencies for sale in the United

States. As such, a historic pricing comparison for the KN95 Mask prior to the pandemic is

difficult. Nonetheless, since in or around early April 2020, KN95 Masks have been approved

for sale within the United States and 3M began sale thereof directly to FEMA. The

representative further indicated 3M has designated benchmark prices that are being used to

value the price for which 3M KN95 Masks should sell. For example, if 3M were to sell its

9552 model KN95 Mask to a single small volume purchaser, the mask would sell for

approximately $0.84. If 3M were to sell, for example, one million of these KN95 Masks to a

wholesaler, the sale price would be much less than $0.84 per mask. The representative

further indicated that the benchmark prices for various models of KN95 Masks provided by

3M were within the range of $0.61 - $0.84 per mask (or less). A KN95 Mask qualifies as

either a filtering facepiece respirator and/or “PPE facemask” under the terms of 85 Fed. Reg.

17592.

              18.     Based on a source who works at a Los Angeles area health clinic and

who spoke with a hospital procurement officer and reviewed relevant invoices, 3-Ply Masks

similar to the masks involved in this investigation could be purchased by hospitals within the

Los Angeles area for approximately between $0.14 and $0.18 each before the COVID-19

pandemic. Based on my training and experience I know that typical wholesale prices for

items, such as masks, are significantly lower than retail prices paid by the end user, such as a

hospital. A 3-Ply Mask qualifies as either a filtering facepiece respirator and/or “PPE

facemask” under the terms of 85 Fed. Reg. 17592.
                                               -8-
    Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 9 of 33 PageID #: 9




               19.     The Defense Production Act makes the willful performance of any act

prohibited by Section 4512, “or any rule, regulation or order thereunder,” a crime punishable

by a fine of not more than $10,000 or imprisonment for not more than one year. 50 U.S.C. §

4513. Accordingly, willfully accumulating designated scarce or threatened materials either

(1) in excess of the reasonable demands of business, personal, or home consumption, or (2)

for the purpose of resale at prices in excess of prevailing market prices, is a criminal offense.

                                          The Defendants

               20.     The defendant KENT BULLOCH was a businessman and attorney in

northern California.

               21.     The defendant WILLIAM YOUNG, SR. was a businessman in Arizona.

                                        Initial Investigation

               22.     On March 26, 2020, the defendant WILLIAM YOUNG, SR. called a

potential investor (“Investor-1”) 2 about an opportunity involving 40 million N95 Masks and

indicated that the masks could be sold for double or triple the purchase price. Investor-1 was

located in the Eastern District of New York at the time and had received numerous fraudulent

investment proposals from YOUNG in the past, including a “safe” investment purporting to

return profits of 200% per month. Investor-1 alerted the government to potential criminal

activities and agreed to assist in this investigation.3




2
        Investor-1 has previously been convicted of federal securities fraud and cooperated
with government. Investor-1 served the sentence imposed by the court in that case and is no
longer under court supervision.
3
        Investor-1 and Investor-2, identified below, took all of the actions described herein at
the direction of the government.
                                                 -9-
    Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 10 of 33 PageID #: 10




              23.     On March 27, 2020, the defendant WILLIAM YOUNG, SR. sent an

email to Investor-1 regarding the potential purchase of the 40 million N95 Masks, which

appeared to contain materially false information designed to fraudulently induce Investor-1

and others to invest money. Specifically, the email attached a brochure (the “Brochure”) that

contained purported certifications for the masks, including one referencing certification

standard “BS EN 14683:2019” (the “Compliance Certificate”). The bottom of the

Compliance Certificate stated: “The validity of this certificate can be verified at

www.bqccert.com or through info@bqccert.com. This certificate is the property of BQC

certifications and must be returned on request. Accreditation details are available with IAS

(International Accreditation Service) Inc. USA, at www.iasonline.org.” 4

              24.     The Brochure also had numerous typographical errors, several instances

of missing spaces or extra spaces between words, and stamps, logos, and signatures on the

Compliance Certificate (and other certificates) that appear to be low-resolution images

contained within an otherwise high-resolution document. Based on my training and

experience, I believe that this indicates that the Compliance Certificate and other certificates

in the Brochure had been altered.




4
        On or about March 28, 2020, FBI special agents interviewed the president of
International Accreditation Service (“IAS”). After having reviewed the Brochure, the IAS
President provided the following information: (1) IAS was unable to locate the number listed
on the Compliance Certificate; (2) the statement “Accredited by International Accreditation
Service” at the bottom of the Compliance Certificate was false and misleading because IAS
had nothing to do with certifying anything in this certificate;(3) the Compliance Certificate
failed to state BQC’s address as required by IAS standards; and (4) based on the foregoing
information, the IAS President believed the Brochure to be an invalid document.

                                               - 10 -
    Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 11 of 33 PageID #: 11




              25.     On March 27, 2020, Investor-1 introduced the defendant WILLIAM

YOUNG, SR. to an individual identified as a representative of wealthy investors (“Investor-

2”) 5. YOUNG in turn introduced the defendant KENT BULLOCH, an attorney acting as the

“pay master,” 6 and two European businessmen who offered to sell millions of masks located

in various countries for prices as high as $7.00 per mask but ultimately advised that these

masks were no longer for sale.

              26.     On April 9, 2020, during a recorded call, 7 Investor-2 spoke with the

defendants KENT BULLOCH and WILLIAM YOUNG, SR. about the various offers made

by the European businessmen. YOUNG advised that the European businessmen did not have

any masks. BULLOCH then said that he had an alternate supply of protective masks that

were in the United States. In a call that later day, BULLOCH told Investor-2, in sum and

substance and in part, that there were 1 million 3M KN95 Masks and 11 million 3-Ply Masks

for sale and located in Los Angeles, California. In another call that day, BULLOCH

indicated that he had spoken to a supplier who had 1 million masks in Los Angeles for sale at

$3.80 per unit. He further indicated that the masks were available in the supplier’s physical

possession “this minute” and that the masks were the “3M 95” masks. BULLOCH then

promised to obtain additional information from the supplier, who he identified as someone


5
       Investor-2 has pleaded guilty to federal felony charges and is cooperating in hopes of
receiving a reduced sentence. Investor-2 has previously proven reliable and information
Investor-2 has provided has been corroborated by independent sources, including
documentary evidence and other, unrelated, witnesses.
6
        Based on the investigation, I understand that as the “pay master,” the defendant KENT
BULLOCH was responsible for facilitating the payment of funds from the buyer of PPE to
the seller and also for distributing any commission fees owed to any brokers involved in the
transaction.
7
        All calls referenced herein were recorded.
                                              - 11 -
    Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 12 of 33 PageID #: 12




that he had worked with for “fourteen years.” BULLOCH also indicated that his supplier had

11 million “smaller masks” (3-Ply Masks) for $0.74 per mask.

                            Investigation of Supplier-1 and Supplier-2

               27.     On April 9, 2020, the defendant KENT BULLOCH introduced Investor-

2 to an individual who was purported to own masks in the Los Angeles area (“Supplier-1”). 8

Supplier-1 informed Investor-2 that he had been doing “spot buys” of protective masks and

“flipping” the purchased masks. Based on my training and experience, I understand “spot

buying” is the practice of buying to meet immediate requirements, rather than for stock or to

meet future demand. Supplier-1 further indicated that he had been purchasing masks for

approximately $2.50 per KN95 Mask two weeks prior and that prices were jumping up to

$3.25 per KN95 Mask. Investor-2 then inquired as to how much Supplier-1 was charging

when Supplier-1 sold the masks. Supplier-1 informed Investor-2 that Supplier-1 had

previously told BULLOCH that the price was $3.80 per KN95 Mask.

               28.     Later that day, April 9, 2020, the defendant KENT BULLOCH sent an

email to Investor-2, 9 stating:

               It was my pleasure to speak with you and [Supplier-1] regarding
               the availability of the KN95 and 3 ply masks for your client.
               The price for the KN95 mask, FOB Los Angeles with
               availability of 1 million masks on Monday, April 13, 2020. The
               3 Ply masks are available for .75 cents per mask, with 11 million
               available FOB Los Angeles.

8
       On April 22, 2020, the Honorable Roanne L. Mann signed arrest warrants for
Supplier-1 and Supplier-2, as identified below, based on a complaint, related to this
investigation, charging them with conspiracy to commit wire fraud in violation of 18 U.S.C. §
1349. (20-MJ-318).
9
       All of the emails referenced herein that were received or sent by Investor-2 were
routed through a server maintained by Investor-2 and located within the Eastern District of
New York.

                                               - 12 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 13 of 33 PageID #: 13




In that email, BULLOCH provided wiring information for his trust account (the “Trust

Account”) and “highly recommend[ed]” to Investor-2 that Investor-2 place the total purchase

price for the masks into escrow in the Trust Account. 10

              29.     On April 10, 2020, Investor-2 spoke with the defendant KENT

BULLOCH on two occasions via telephone. During these calls, BULLOCH again suggested

that Investor-2 “reserve” masks by depositing money into the Trust Account controlled by

BULLOCH.

              30.     On Saturday, April 11, 2020, Investor-2 received a telephone call from

Supplier-1. During the call with Investor-2, Supplier-1 told Investor-2 that he had 20,000

KN95 Masks at a warehouse in Santa Ana, California, which was near his office. Supplier-1

further stated that he had another 11 million 3-Ply Masks in El Monte, California, but that the

warehouse where they were located was closed for the weekend, and Supplier-1 had not had a

chance to view the 3-Ply Masks. Investor-2 informed Supplier-1 that his associate would be

in touch with Supplier-1 to discuss logistics. In fact, the associate was a law enforcement

agent acting in an undercover capacity (“UC-1”).

              31.     Between April 11, 2020 and April 14, 2020, Supplier-1 was in repeated

contact with UC-1.

              32.     On April 14, 2020, Supplier-1 and an associate of Supplier-1

(“Supplier-2”) met UC-1 at an address for the “auxiliary office” (the “Office”), a single-

family residence in Rancho Cucamonga, California.




                                              - 13 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 14 of 33 PageID #: 14




                33.   During the meeting at the Office, UC-1, Supplier-1 and Supplier-2

discussed, in sum, substance and part, their business and the fact that they had successfully

completed multiple deals selling PPE. Both men repeatedly stated that the protective masks

sold very quickly. Supplier-1 also stated that he and Supplier-2 had $24 million “on the way”

for masks and that the money was currently on hold in the defendant KENT BULLOCH’s

account. Supplier-1 and Supplier-2 also explained that they were “spot buying” masks and

reselling them.

                34.   During the meeting, UC-1 explained that the buyer represented by

Investor-2 was going to “add a dollar” to the KN95 Masks and resell them to another

individual.

                35.   Supplier-2 and UC-1 then departed the Office and headed to a large

warehouse in Rancho Cucamonga, California (the “Rancho Cucamonga Warehouse”). At the

Rancho Cucamonga Warehouse, UC-1 was shown numerous boxes and was told that the

boxes contained 500,000 3-Ply Masks. UC-1 was also informed that another 2 million 3-Ply

Masks were located in the Rancho Cucamonga Warehouse in an area that was currently

inaccessible.

                36.   Supplier-2 and UC-1 then travelled to a second warehouse in downtown

Los Angeles (the “LA Warehouse”). At the LA Warehouse, Supplier-2 showed UC-1 a large

number of boxes and advised UC-1 that the boxes contained a total of approximately 1.2

million 3-Ply Masks. At the LA Warehouse, Supplier-2 told UC-1 that they had a large

inventory of KN95 Masks and that they could hold 500,000 KN95 Masks for Investor-2.




                                              - 14 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 15 of 33 PageID #: 15




                        Communications During and After UC-1 Meeting

                37.    On April 14, 2020, at about 11:40 a.m., 11 at approximately the same

time that UC-1 and Supplier-2 were concluding their visit to the Rancho Cucamonga

Warehouse, the defendant KENT BULLOCH called Investor-2. BULLOCH explained that

the invoice “just came in,” that Supplier-1 had met with UC-1 and that UC-1 “verified

everything.” BULLOCH said, “if it’s a go, move the money and we’ll take care of it. And if

not, let me know, because there is a line.”

                38.    At about 11:48 a.m., Supplier-1 emailed Investor-2 an invoice from

ICIG for 2,500,000 “3 ply Face masks Respirators” at $0.74 each, for a total of $1,850,000.

The note section of the invoice stated: “Please remit payment to the Law Offices of Kent

Bulloch.”

                39.    At about 12:18 p.m., the defendant WILLIAM YOUNG, SR. sent a text

message to Investor-2, asking for a call to discuss commission payments.

                40.    At about 12:20 p.m., Investor-2 called the defendants KENT

BULLOCH and WILLIAM YOUNG, SR. BULLOCH said that he, YOUNG and Investor-2

had not discussed what commission they would charge. YOUNG said he thought they had

agreed to a 10% commission but wanted to make sure everyone was on the same page.

BULLOCH then suggested that they add $0.02 per mask to the invoice and split this

commission three ways. YOUNG suggested adding 10% to the $3.80 price of the “big

masks” (the KN95 Masks) for a total price of $4.18. BULLOCH said he wanted to discuss

only the “little masks” (the 3-Ply Masks) “on the table today,” that is, the 2.5 million 3-Ply



11
         Unless otherwise indicated, all times set forth herein are Pacific Standard Time.
                                               - 15 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 16 of 33 PageID #: 16




Masks. Investor-2 again represented that the person he was buying for intended to add $.50

or $1.00 to each 3-Ply Mask and “flip them.” BULLOCH explained that he could add a

commission to the invoice by simply calling Supplier-1 and having the invoice include the

commission going to BULLOCH, YOUNG and Investor-2. BULLOCH then suggested: “Just

let me know, because I will get it put on the invoice and that way you don’t even have to

answer questions.” Based on my training and experience, I believe that BULLOCH was

suggesting that commissions be added to the invoice price for the 3-Ply Masks so as to

conceal those commissions, including Investor-2’s proposed commission, from the buyer

represented by Investor-2.

               41.   At about 2:37 p.m., after a call between Investor-2, Supplier-1 and

Supplier-2 in which Investor-2 indicated an intent to purchase the 3-Ply Masks and KN95

Masks, Supplier-1 sent another email to Investor-2, copying the defendant KENT

BULLOCH, providing invoices for (1) 2,500,000 3-Ply Masks for $0.76 each; (2) 500,000

KN95 Masks at $3.80 each; and (3) 1,300,000 3-Ply Masks at $0.76 each. Each of the

invoices contained the following note: “Please pay to the Law Offices of Kent Bulloch.”

               42.   On April 15, 2020, at about 9:40 a.m., Supplier-1 sent another email to

Investor-2, copying the defendant KENT BULLOCH, with the subject line: “KN95 Invoice.”

Supplier-1 wrote, “Gentlemen, Here is the KN95 Invoice.” Attached to the email was one

invoice from International Commerce and Investment Group Inc. (“ICIG”) 12 to the buyer

represented by Investor-2 for 500,000 KN95 Masks for $3.90 each, for a total of $1,950,000.

The invoice again contained the following note: “Please remit payment to the Law Offices of


12
       ICIG was a company incorporated in California in September 2017 of which Supplier-
1 and Supplier-2 were officers.
                                             - 16 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 17 of 33 PageID #: 17




Kent Bulloch.” I believe that the quoted price of $3.90 represents the original price of $3.80

plus a $0.10 per mask commission to be split by BULLOCH and the defendant WILLIAM

YOUNG, SR.

               43.    Later that day, at about 5:12 p.m., Investor-2 called Supplier-1.

Investor-2 explained that he was getting ready to send a wire for $4,838,000 but wanted

assurances that Supplier-1 had the authority to sell the 2.5 million 3-Ply Masks, the 1.3

million 3-Ply Masks and the 500,000 KN95 Masks reflected in the invoices. Supplier-1

confirmed, in sum and substance, that he had such authority. As set forth below, Supplier-1,

Supplier-2 and/or ICIG did not have a contract or agreement with the owners of the masks,

and statements about a contract or agreement were made to fraudulently induce Investor-2 to

wire $4,838,000 to the Trust Account for the benefit of Supplier-1 and Supplier-2.

                        Execution of Search Warrants and Interviews

               44.    On April 17, 2020, the FBI executed a search warrant 13 at the Office and

conducted voluntary interviews with Supplier-1 and Supplier-2. At the same time, the FBI

executed search warrants at the Rancho Cucamonga Warehouse and the LA Warehouse. 14

               45.    The search of the Office revealed, among other things, that most of the

approximately 120 boxes in the living room and back porch were empty. Most of the empty

boxes had been resealed, shrink-wrapped and labelled, which created the impression that they

were filled with protective masks.


13
       On April 15, 2020, the Honorable Jean Rosenbluth, United States Magistrate Judge,
Central District of California, approved a search warrant for the Office, 20-MJ-1680.
14
       On April 16, 2020, the Honorable Michael R. Wilner, United States Magistrate Judge,
Central District of California, approved search warrants for the Rancho Cucamonga
Warehouse and the LA Warehouse, 20-MJ-1681 and 20-MJ-1682.

                                              - 17 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 18 of 33 PageID #: 18




               46.   During their execution of the search warrant at the Rancho Cucamonga

Warehouse on April 17, 2020, FBI Special Agents discovered only approximately 33,305 3-

Ply Masks. This quantity of 3-Ply Masks represented less than 1.5% of the 2.5 million 3-Ply

Masks that Supplier-1 had falsely informed Investor-2 that he had under contract and

available for Investor-2’s purchase on April 16, 2020, and was also significantly less than the

approximately 500,000 3-Ply Masks that UC-1 was told were in the boxes that he was shown

at the Rancho Cucamonga Warehouse on April 14, 2020.

               47.    Additionally during the execution of the search warrant at the Rancho

Cucamonga Warehouse, FBI Special Agents interviewed two individuals present at the

Rancho Cucamonga Warehouse about the 3-Ply Masks. 15 The individuals stated that the

Rancho Cucamonga Warehouse was a single open warehouse and that, contrary to what UC-1

had been told on April 14, 2020, there was no separate locked area. The individuals further

advised that: (i) they were responsible for documenting deliveries and pick-ups of any 3-Ply

Masks located at the Rancho Cucamonga Warehouse; (ii) the 3-Ply Masks were owned by a

Chinese company; and (iii) these individuals had no knowledge of Supplier-1, Supplier-2 or

ICIG.

               48.    FBI Special Agents also recovered approximately 1.3 million 3-Ply

Masks pursuant to their execution of the search warrant at the LA Warehouse on April 17,

2020. Incident to that search, FBI Special Agents interviewed the owner of the LA

Warehouse (the “Warehouse Owner”). The Warehouse Owner stated that he owned the 1.3



15
       The agents conducted the interviews with the assistance of a warehouse employee who
served as an interpreter.

                                              - 18 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 19 of 33 PageID #: 19




Million 3-Ply Masks and that he did not have a contract or agreement with ICIG or Supplier-1

and Supplier-2 regarding the purchase of the 1.3 million 3-Ply Masks. The Warehouse

Owner further stated that approximately 700,000 of the 1.3 million 3-Ply Masks in the LA

Warehouse had recently been sold to a third party.

                     YOUNG and UC-2 Discuss a Price-Gouging Arrangement

               49.      On or about March 26, 2020, an FBI Special Agent acting in an

undercover capacity (“UC-2”) 16 sent an email to the defendant WILLIAM YOUNG, SR.

stating, in relevant part: “Our friend told me that you have some ways for us to make money

off of this Coronavirus thing. Please email me any information/ideas that you have and let’s

plan on chatting tomorrow. Great to reconnect with you and look forward to hearing of

lucrative opportunities.” Based on the investigation, I understand the reference to “[o]ur

friend” to be Investor-1. On or about March 27, 2020, YOUNG replied to UC-2, indicating

that he did not wish to do business with UC-2 based on his belief that UC-2 “ripped me off

the last time” and stating “I want nothing to do with you or any of you do [sic].”

               50.      Subsequently, on April 21, 2020, at approximately 9:55 a.m., the

defendant WILLIAM YOUNG, SR. communicated via text message to Investor-1, who was

located in the Eastern District of New York. YOUNG indicated, in sum and substance, that

he was wrong about UC-2 and tried to interest Investor-1 in “2M in US 3 ply Face Mask

Respirators .80 plus them.” Investor-1 then asked YOUNG if YOUNG had sent this

information to UC-2, to which YOUNG responded “Yes I let him know before you.”17


16
       At all relevant times to this Complaint, UC-2 was located within the Eastern District
of New York.
17
       I believe that UC-2 did not receive a text message from YOUNG because YOUNG did
not have a current telephone number for UC-2 when he sent the message.
                                               - 19 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 20 of 33 PageID #: 20




              51.    On or about April 21, 2020, UC-2 sent the defendant WILLIAM

YOUNG, SR. a text message indicating, in sum and substance, an interest in any transaction

YOUNG might be preparing.

              52.    After exchanging a series of text messages, the defendant WILLIAM

YOUNG, SR. spoke by telephone with UC-2 on April 21, 2020, at approximately 6:23 p.m.

At the call’s outset, YOUNG apologized to UC-2 and indicated YOUNG’s belief that it was

not UC-2, but someone else who had cooperated with the authorities.

              53.    Later in the same call, the defendant WILLIAM YOUNG, SR. indicated

that he had “masks for sale everybody is looking for” including “2 million masks right now

in LA.” YOUNG further outlined a procedure for placing money into an “attorney trust” and

indicated that the attorney would act as the “paymaster.” Based on the investigation and a

later reference in this call, I believe that the attorney to whom YOUNG was referring was the

defendant KENT BULLOCH.

              54.    During the same call, the defendant WILLIAM YOUNG, SR. indicated

that he was adding $0.04 to 3-Ply Masks that were selling for $0.80 per mask and that for the

“big one, the Covid 95,” “they” were charging $3.90 plus 10% commission. Based on the

investigation, I believe YOUNG was referring to charging $3.90 for each KN95 Mask plus a

commission.

              55.    Subsequently in the same call, the defendant WILLIAM YOUNG, SR.

described the benefit of placing the funds in the defendant KENT BULLOCH’s Trust

Account, and suggested to UC-2 that UC-2 might use any profits from the sale of masks to

reinvest in a gold-based investment in which BULLOCH and YOUNG offered a 100% return

on investment.
                                             - 20 -
     Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 21 of 33 PageID #: 21




                56.    Later in the call, UC-2 indicated that there was a substantial demand for

masks in New York and UC-2 could make a “financial killing on this.” The defendant

WILLIAM YOUNG, SR., stated “I don’t care what you charge. I’m just telling you $0.80 is

what it costs.” Subsequently, UC-2 discussed the KN95 Masks and stated: “So, what I’m

going to do is, so these are $4.10, I’m going to flip these, right, I’m gonna add another 2, 3

dollars onto, onto those.” YOUNG responded “Do whatever you want. Yeah.”

                57.    UC-2 and the defendant WILLIAM YOUNG, SR. (referred to below as

“WY”), then had the following exchange:

         UC-2 We’ll get on the same page, but listen, the only thing, that, I don’t want
              my, I don’t want my name on any invoices or anything like that.

         WY: Not a problem.

         UC-2: You know what I mean? Be, because, you know, FEMA --

         WY: That’s why we use Kent’s attorney trust. Kent, is the attorney trust. He
             takes care of the disbursement of all the funds. So you, so you
             understand, there is nothing on the invoice. They’re buying it from
             Kent, the attorney trust, the sellers [UI]. 18 He’s the attorney for the
             seller. So, I don’t care, your name doesn’t have to appear anywhere
             except on the payment slip to Kent. And that’s between you and him,
             and nobody else.

         UC-2: Good. Because --

         WY: UI -- nobody else knows what I get. [UI] That’s why I put everything
             through the attorney trust. And that’s why you, you understand, it’s,
             uh, when you do it the right way, and the reason I use California, unlike
             all the other states, New York, Florida, all these other places where it’s
             a misdemeanor, it’s 5 years in jail if they fuck up.

         UC-2: Yeah. That’s awesome. Ah, but you’ve structured, you’ve structured
               this very nice. And, and listen, like you said, please don’t put my name
               on anything, because I know, you know, like I said, I know FEMA and

18
      The term “UI” denotes a portion of the recorded conversation that was partially or
wholly unintelligible to the individual transcribing the conversation.
                                               - 21 -
 Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 22 of 33 PageID #: 22




             New York right now [UI] everybody’s busting everybody for this price
             gouging, and hoarding and stuff. And I’ve, I’ve been swimming in
             these stock ocean waters for way too long, and, and, and stayed out of
             jail. So, keep me out of jail. I don’t want my name on anything. But I
             want these masks, and I want to flip them quick, because I can make a
             killing.

      WY: We’re all in the same boat.

               Electronic Communications between UC-2 and the Defendants
                         Regarding the Price-Gouging Arrangement

             58.    On or about April 21, 2020, at approximately 5:54 p.m., the defendant

WILLIAM YOUNG, SR. sent an email message to UC-2, copying the defendant KENT

BULLOCH, with the title “[Suppler-1] Mask Deal “Bullock’s [sic] Wells Fargo.” The email

provided bank account information for a bank account held in the name of “Law Office of

Kent Bulloch, Esq.” The email also provided contact information for BULLOCH and

YOUNG. Based on the investigation, I am aware that the bank account in the email for

which YOUNG provided information is the Trust Account.

             59.    On or about April 22, 2020, at approximately 10:11 a.m., the defendant

WILLIAM YOUNG, SR., sent an email message entitled “[UC-2] numbers” to UC-2,

copying the defendant KENT BULLOCH. That email provided the following information:

      1M in US KN95 Face Mask Respirators:
      Kent payment mask total:
      $3.80 + 0.38 = 4.18 per Mask
      $4.18. × 1,000,000. = $4,180,000.
      Commission:
      $.418 × 1,000,000. = $418,000.
      $418,000. ÷ 5 = $83,600. / spot / masks
      you have 2 spots $83,600 × 2 = $167,200 / mask to you
      With rolls and extensions at this price
      _______________________________
      2.5M in US 3 ply Face Mask:
      Kent payment mask total:
      $.80 + 0.04= .84 per Mask
                                           - 22 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 23 of 33 PageID #: 23




       $.84 × 2,500,000. = $2,100,000
       Commission:
       .04 ÷ 2 = .02 / group / mask
       .02 × 2,500,000. = $50,000. / group
       On the small where we only have two groups so you take care of your poop and I take
       her mind [sic].

Based on the investigation to date, I believe that YOUNG was proposing the sale of KN95

Masks and 3-Ply Masks to UC-2. I believe YOUNG was indicating that price for the KN95

Masks would be $4.18 per mask, following a 10% mark-up, and that the price for the 3-Ply

Masks would be $0.84 per mask, after a 5% mark-up. I further believe that YOUNG was

proposing how the commission would be split on the sales. Based on the investigation to

date, I am aware that $4.18 per KN95 Mask and $0.84 per 3-Ply Mask represents a 300% to

400% increase in prices of these items as compared to their price in the market prior to the

COVID-19 pandemic.

              60.    On or about April 22, 2020, at approximately11:09 a.m., UC-2 sent an

email to the defendant WILLIAM YOUNG, SR., copying the defendant KENT BULLOCH.

That email attached a spreadsheet (the “Spreadsheet”). In the Spreadsheet, UC-2 identified

potential earnings to UC-2 and the defendants WILLIAM YOUNG, SR. and KENT

BULLOCH, assuming that the KN95 Masks were purchased at $3.80 and re-sold at prices

ranging from $5.70 to $6.50. The Spreadsheet included columns with the headers “Profits”

and “10%,” “10%,” and “80%.” Underneath each of the “10%” columns were the names

“Bill” and “Kent,” respectively, and UC-2’s name was under the “80%” column.” The

Spreadsheet reflected how much profit YOUNG and BULLOCH would earn on the sale of

each KN95 Mask at each price point, in $0.10 increments, between $5.70 and $6.50. For

example, if the KN95 Masks were resold for $5.70 each (at a profit of $1.90 each), YOUNG

                                              - 23 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 24 of 33 PageID #: 24




and BULLOCH would earn $0.19 per KN95 Mask. Alternatively, if KN95 Masks were

resold for $6.50 each (at a profit of $2.70 each), YOUNG and BULLOCH would earn $0.27

per KN95 Mask.

              61.    The Spreadsheet contained a second page, which reflected the purchase

and re-sale prices of the KN95 Masks based on an assumption that 1,000,000 KN95 Masks

would be purchased and resold. The Spreadsheet reflected that the costs of purchasing the

KN95 Masks at the offered price of $3.80 would be $3.8 million and that the money earned

from the re-sale of those masks, using the same variable price points in $0.10 increments,

between $5.70 and $6.50, would be between $5.7 and $6.5 million. The second page of the

Spreadsheet again included columns with the headers “Profits” and “10%,” “10%,” and

“80%.” Underneath each of the “10%” columns were the names “Bill” and “Kent,”

respectively, and UC-2’s name was under the “80%” column.” The Spreadsheet reflected

how much profit YOUNG and BULLOCH would earn on the sale of each KN95 Mask at

each price point, in $0.10 increments, between $5.70 and $6.50. For example, if the

1,000,000 KN95 Masks were resold for $5.70 each (at a profit of $1.90 each), YOUNG and

BULLOCH would earn $190,000. Alternatively, if KN95 Masks were resold for $6.50 (at a

profit of $6.70 - $3.80= $2.70), YOUNG and BULLOCH would earn $270,000.



                    April 22, 2020 Call Between UC-2 and the Defendants

              62.    On or about April 22, 2020, at approximately 11:47 a.m., UC-2 placed a

call to the defendant WILLIAM YOUNG, SR. At the outset of the call, YOUNG indicated

his frustration that UC-2 had not wired funds to the defendant KENT BULLOCH’s Trust



                                             - 24 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 25 of 33 PageID #: 25




Account, noting that he had lost 40 million masks in the past week because buyers delayed in

sending funds and the mask were sold to other buyers.

               63.    UC-2 indicated that UC-2 was interested in the “3-Plys” but that UC-2

first wanted to take the “N95s, because those are the, those are the hottest ones that everybody

wants.” Based on the investigation, I believe that UC-2 was referring to the KN95 Masks

about which UC-2 had previously corresponded with the defendants WILLIAM YOUNG,

SR. and KENT BULLOCH.

               64.    At this point in the conversation, the defendant WILLIAM YOUNG,

SR. added KENT BULLOCH to the call. BULLOCH introduced himself to the UC-2, stating

“[t]his is Kent Bulloch, nice to meet you.” YOUNG then noted “And Kent read you[r]

email.” The UC-2 asked “And Kent, did you get the email?” and BULLOCH responded

affirmatively. Based on the investigation, I believe that the “email” being referred to was the

email described in paragraphs 60-61 above, that was sent shortly before the call, attaching the

Spreadsheet.

               65.    Subsequently in the call, the defendant WILLIAM YOUNG, SR. again

explained that masks were being sold quickly and that “We bought over 20 million in masks

for clients that didn’t fulfill their obligation. I told him why I was that frustrated with him

[UC-2] earlier.” The defendant KENT BULLOCH subsequently stated:

       [W]hat’s happening out there is that, I think, is that people are starting to read
       the writing on the wall and realizing there’s going to be a real shortage of
       masks. They cannot make the number of masks they’re going to need,
       because Americans need to get back to working and there’s just no way, uh --
       the production level is set up for ya know 1% of what we’re going to need.
       So people are starting to realize that there’s a real profit to be made and
       they’re jumping on it so fast that for us to get in line, what we need is be able
       to say -- show proof of funds and then pay the moment the masks uh arrive,

                                                - 25 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 26 of 33 PageID #: 26




       you know, pay for and collect the masks, distribute, and as long as we do that,
       we can get, you know, a very large supply of masks.

               66.     As the conversation continued, UC-2 stated

        Kent like I was saying, I ya know I live in New York, and, you know, the
        governor, you know, now, you know, he’s requiring everybody -- and this is
        probably all over the country -- everybody to wear these masks and stuff like
        that. So, this is -- I know these things are scarce. These things are being
        snapped up. And I just see this as an opportunity -- I’m not, I’m not -- I’m
        going to come through for you guys, because I see this as an opportunity for
        me to make a tremendous amount of profit[…].

               67.     Approximately ten minutes into the telephone call, UC-2 and the

defendants KENT BULLOCH and WILLIAM YOUNG, SR. discussed the Spreadsheet that

UC-2 had emailed to YOUNG and BULLOCH. YOUNG indicated that he could not open

the Spreadsheet. BULLOCH indicated that he had reviewed “the breakdown on numbers”

and that “it looked fine to me.” Based on the context of the conversation, I believe

BULLOCH was indicating he had reviewed the numbers contained in the Spreadsheet.

               68.     UC-2 then again indicated that UC-2 wanted to secure a “million” of

“KN95s.” Based on the investigation, I believe UC-2 was referring to purchasing 1 million

KN95 Masks. UC-2 further indicated that UC-2 had buyers “in the Brooklyn area,” including

“a couple of factories over there that will buy them from me, right now for $5.70.” UC-2

further stated “[L]ike I said, I can get rid of these things at $5.70. So, basically, if I ya know

buy a million at $3.8 million, I sell them at 5.7, that’s $1.9 million in profit.”

               69.     UC-2 then inquired whether the defendant KENT BULLOCH would

serve as a “paymaster” not only for the initial $3.8 million purchase of the KN95 Masks, but

also for the sale of the KN95 Masks from UC-2 to his purported clients. BULLOCH

responded “That’s certainly possible.”

                                                - 26 -
 Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 27 of 33 PageID #: 27




             70.    UC-2 and the defendants WILLIAM YOUNG, SR., and KENT

BULLOCH (referred to as “KB” below) then had the following exchange:

      UC2: So, in that case, so in that case, it’s the 1.9 million [$1.9 million], if I
           turn these right around for five -- and then I, I was just proposing that
           Bill gets 10% of the profit. Kent, for your, what you are doing as the
           paymaster, you get 10%, and then I get the 80%. So you each would get
           $190,000, uh.

      WY: That works. (Chuckles.)

      KB:    Yes, that’s fine.

      UC2: So you’d get, you’d each get the and then I’d get when you pay it out,
           you’d pay -- I make $1.5 million, but you would pay me out $5.3
           million, because, you know, I fronted the $3.8 million, plus my profit.

             71.    UC-2 and the defendants WILLIAM YOUNG, SR., and KENT

BULLOCH, then had the following exchange:

      UC2: So I’m selling it from $5.70 a mask. I want to very careful and I -- can
           you send me an invoice saying that I purchased -- that you sold them,
           that somebody sold them to me for $5.60? Because I don’t want it, I
           don’t want it to look like I’m gouging or anything like that. I want, I
           only want it to look like I’m making $0.10 on each mask, so is it -- can
           I get an invoice?

      KB:    Uh, the thing is, we can make those invoices and send you invoices just
             but -- I mean, $0.10 is probably -- you should probably do, be doing
             like $0.21 or something like that per mask. Um, which still is not price
             gouging. Um, when you’re not doubling the price, you’re well within
             the realm of a legal argument. But I--I’m happy to do that. But I also
             want to raise a separate issue. You have to be really careful in the
             distribution of these masks, because the federal government will come
             and accuse you -- if you make one penny per masks, because they want
             to confiscate the masks. So --

      UC2: Right.

      KB:    -- so if you gotta, if you have to show that invoice to somebody, you
             already got a bigger problem than you are probably going to be able to
             handle. Just so you know.

                                             - 27 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 28 of 33 PageID #: 28

                                                                                             Type text here

Based on my training and experience and the investigation, I believe that BULLOCH was

indicating that the KN95 Masks that were being discussed could be confiscated by the federal Type text he

government because of existing shortages of PPE. I further believe that in response to UC-2’s

request for invoices that would hide the price gouging conduct he was proposing (re-selling

KN95 Masks purchased for $3.80 per mask at $5.70 per mask), BULLOCH was indicating a

willingness to send UC-2 invoices that did not accurately reflect the purchase price (“we can

make those invoices and send you invoices”).

               72.    Following additional discussion, the defendant KENT BULLOCH again

reiterated “I’m happy to make it for whatever, because it really doesn’t matter to us. It’s just

an invoice.”

               73.    UC-2 and the defendants WILLIAM YOUNG, SR., and KENT

BULLOCH then had the following exchange:

       UC-2 So, Kent, the other thing, if I can [UI] of you, um. Ya know with the
            buyers that I have lined up right now, that I’m gonna to flip them to for
            [$]5.70, um, can you, can you just do me like a generic letter saying
            that you, ya know you’re the, you know -- because I want them to
            know that they are going to send the funds for the purchase direct to
            you. Can you do some kind of generic letter saying, send, you know,
            remit funds, whatever, and, and for your wire instructions and then, and
            then say something like, um, you know uh, disbursements of ya know
            ten no more than $0.10 or something like that? Something like that, no
            more than $0.10 will be, you know, paid for logistics and finance or
            something like that, just so, they know, where to send the money and
            they don’t, they don’t think I’m, you know, making a shitload of
            money on this thing.

       KB:     Right. No I get it. I get it. You are trying to protect yourself with, and,
               um. Uh I – we’ll work something out on that. And, um, I’ll get you
               something on that. I have to kind of think about how I want to phrase
               it, because I don’t want to create exposure for myself either, but I’ll do
               something along those lines.

       WY: What -- what about just doing it -- a generic saying, I have the masks
                                               - 28 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 29 of 33 PageID #: 29




              that are available, invoice that are available to be purchased that -- and
              here is my IOLTA account, everything must go through the account,
              accounts. Everything must be present in the account before [masks] are
              disbursed.

       KB:    It -- it’s more if [UC-2] wants to put down that, that um, that basically
              [UC-2 is] trying to be able to say to people, look, I’m not making more
              than 10% on this, because, you know that um – so it needs to say that
              the masks won’t have a more than a 10% uh markup to cover costs.
              Um something to that effect.

       UC2: Right.

       KB:    So that [UC-2 has] got the ability to say, look, heh, I’m making a little
              bit of money on this, but I’m not, I’m not, uh you know, making a ton.

       UC2: I don’t, I don’t want them to know I’m making a killing here is
            basically it.

       KB:    Yea no I get it.

       UC:    Because that would be red -- that would be a red flag.

       KB:    Yeah. Exactly. And the thing is that we don’t want any red flags for
              you, because the truth is that um any red flags for you, will be red flags
              for us --

       WY: -- for us (chuckles)

       KB:    -- and, and I don’t look good in orange. I got nice pinkish skin.
              (Laughs.) I don’t need, I don’t need orange to clash with it.

Based on my training and experience and the investigation, I believe that BULLOCH was

agreeing to UC-2’s request to create an escrow agreement that UC-2 could provide to

prospective buyers that would falsely indicate that UC-2 had not increased the price of the

KN95 Masks excessively (“so it needs to say that the masks won’t have a more than a 10%

uh markup to cover costs. Um something to that effect”). I further believe that BULLOCH

was acknowledging that documentation that demonstrated a substantial cost mark-up would

potentially create problems with law enforcement (“the truth is that um any red flags for you,
                                              - 29 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 30 of 33 PageID #: 30




will be red flags for us” and “I don’t look good in orange”). I believe the reference to not

looking “good in orange” was a reference to the orange jumpsuits often warn by incarcerated

individuals.

                         The Transmission of the Escrow Agreement

               74.    On or about April 22, 2020, at approximately 2:21 p.m., approximately

two and a half hours after the call between UC-2 and the defendants WILLIAM YOUNG,

SR., and KENT BULLOCH, BULLOCH sent UC-2 an email entitled “escrow agreement,”

which stated “Here is what you asked for. Just inserted some verbiage in my existing escrow

contract.” Attached to the email was a document entitled “Escrow Agreement [UC-2]” (the

“Escrow Agreement”)

               75.     The Escrow Agreement identified the defendant KENT BULLOCH as

the “Escrow Agent” and identified UC-2 as the “Client.” It further indicated that it was an

agreement between BULLOCH and UC-2 and provided information for BULLOCH’s Trust

Account. The document was five pages in total and provided signature blocks, dated April

22, 2020, for BULLOCH and UC-2.

               76.    The Escrow Agreement further included the following language:

       PURPOSE OF THIS ESCROW: The Client has entered into various sales
       agreements for the sale of Anti-Viral Face Masks. Each contract shall be
       lodged with the Escrow Agent, with specific instructions for cash
       disbursement.

       Client understands that no more than 10% shall be allocated above costs for
       resale of masks. Client shall not charge more than 10% above costs to
       secondary buyer. For example if masks cost $5.50 clent [sic] will not resale
       masks above $6.05.

Based on the investigation to date, I believe that the provision that represented that the

“Client,” defined in the Escrow Agreement as UC-2, would not “charge more than 10% above
                                               - 30 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 31 of 33 PageID #: 31




costs to secondary buyer” reflected the defendant KENT BULLOCH’s effort to fraudulently

assist UC-2 by falsely claiming to potential buyers of KN95 Masks that the UC-2 would not

earn more than 10% on the re-sale of the KN95 Masks.

              77.     On or about April 22, 2020, at approximately 2:41 p.m., the defendant

WILLIAM YOUNG, SR. sent an email message to UC-2, copying the defendant KENT

BULLOCH. The email provided bank account information for the Trust Account held in the

name of “Law Office of Kent Bulloch, Esq.” The email also stated “1M in US KN95 Mask

Respirators” and further stated “KENT Mask Payment is: Percent of net. Net is defined as

total money from final sell [sic] of goods less cost of products.” The email also stated

“Payment names listed below:” and identified 10% for BULLOCH, 10% for YOUNG and

80% for UC-2.

              78.     On or about April 22, 2020, at approximately 3:11 p.m., UC-2 sent an

email to the defendant KENT BULLOCH acknowledging receipt of the Escrow Agreement.

              79.     On or about April 22, 2020, at approximately 6:07 p.m., the defendant

WILLIAM YOUNG, SR., wrote an email to UC-2, copying the defendant KENT

BULLOCH. The email asked “how are we looking for closing tomorrow do you need

anything from me to Kent [?]” Shortly thereafter, at approximately 9:46 p.m., UC-2 replied

“Received your email with our percentages. Received the escrow agreement from Kent. I

will execute the agreement and send back tomorrow.” UC-2 further indicated UC-2’s intent

to wire $3.8 million to “Kent’s escrow” by “no later than Friday [April 24, 2020].”

              80.     On or about April 23, 2020, at approximately 9:12 a.m., UC-2 sent an

email to the defendants WILLIAM YOUNG, SR. and KENT BULLOCH, attaching a signed

copy of the Escrow Agreement. On or about 12:54 p.m., BULLOCH sent an email to UC-2,
                                              - 31 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 32 of 33 PageID #: 32




copying YOUNG, returning the Escrow Agreement signature page with BULLOCH’s

signature included.

              81.     On or about April 27, 2020, UC-2 sent a text message to the defendant

WILLIAM YOUNG, SR. representing that, in sum and substance, the wire transfer of funds

for the masks had been blocked and that UC-2 could not provide the requested funds. Shortly

thereafter, YOUNG responded with a text message to UC-2, stating “This mask world is not

where we make our money is there for some reason we should all be this please let me know

what did you hear. We're only to this to help out friends." Based on the investigation, I am

aware that YOUNG has frequently sent text messages that appear to have errors which reflect

the “auto correct” function that exists on many text messaging applications. Here, the

meaning of YOUNG’s message is unclear to the affiant.

              82.     Because public filing of this document could result in a risk of flight by

the defendants KENT BULLOCH and WILLIAM YOUNG, SR., also known as “Bill,” as

well as jeopardize the government’s ongoing investigation, your deponent respectfully




                                              - 32 -
  Case 1:20-mj-00327-CLP Document 1 Filed 04/27/20 Page 33 of 33 PageID #: 33




requests that this complaint, as well as any arrest warrants issued in connection with this

complaint, be filed under seal.



Dated: Brooklyn, New York
       April 27, 2020




                                                   _______________________
                                                    ______________
                                                   WILLIAM BOLINDER
                                                   Special Agent
                                                   Federal Bureau of Investigation


Sworn to before me this
27th day of April, 2020



____________________________________
THE HONORABLE CHERYL L. POLLAK
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                              - 33 -
